Case: 21-60176     Document: 00516336448         Page: 1     Date Filed: 05/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  May 27, 2022
                                  No. 21-60176
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   Juventino Enrique Marroquin-Flores,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A 206 508 281


   Before Davis, Jones, and Higginson, Circuit Judges.
   Per Curiam:*
          Juventino Enrique Marroquin-Flores, a native and citizen of El
   Salvador, petitions for review of a decision of the Board of Immigration
   Appeals (BIA) dismissing his appeal from a decision of the Immigration
   Judge (IJ) concluding that he was ineligible for asylum, withholding of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60176        Document: 00516336448         Page: 2    Date Filed: 05/27/2022




                                     No. 21-60176


   removal, and relief under the Convention Against Torture (CAT). He
   challenges the BIA’s conclusions that he has not shown eligibility for asylum
   and withholding because he failed to show that he was a member of a
   cognizable particular social group (PSG) and failed to establish a nexus
   between the harm and a protected ground. He also challenges the BIA’s
   conclusion that he has not shown eligibility for CAT relief. These arguments
   are reviewed under the substantial evidence standard. See Zhang v. Gonzales,
   432 F.3d 339, 344 (5th Cir. 2005). Additionally, we review the decision of
   the BIA and consider the IJ’s decision only insofar as it influenced the BIA.
   See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
             Marroquin-Flores has not shown that substantial evidence compels a
   conclusion contrary to that of the BIA on the issue whether he belonged to a
   cognizable PSG and whether he established a nexus between the harm and a
   protected ground. See Jaco v. Garland, 24 F. 4th 395, 403-06 (5th Cir. 2021);
   Orellana-Monson v. Holder, 685 F.3d 511, 522 (5th Cir. 2012); Zhang, 432 F.3d
   at 344. Additionally, Marroquin-Flores fails to show that the record compels
   a conclusion contrary to the BIA’s that he failed to establish that it was more
   likely than not that he would be tortured by or with the acquiescence of a
   government official were he repatriated to El Salvador. See Zhang, 432 F.3d
   at 344.
             His argument that the BIA failed to consider country conditions in
   denying CAT relief is without merit. That the BIA did not specifically refer
   to this evidence does not mean that the BIA did not consider it. See Efe v.
   Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002). Furthermore, Marroquin-Flores
   fails to point to any specific country-conditions evidence that would compel
   the conclusion that he is eligible for CAT protection. Marroquin-Flores’s
   contention that the BIA erred in relying on In re J-F-F-, 23 I. & N. Dec. 912
   (A.G. 2006), and Iruegas-Valdez v. Yates, 846 F.3d 806 (5th Cir. 2017), fails
   as he does not demonstrate a realistic possibility that, had the BIA not relied



                                          2
Case: 21-60176      Document: 00516336448           Page: 3   Date Filed: 05/27/2022




                                     No. 21-60176


   them, it would have reached a different conclusion. See Enriquez-Gutierrez
   v. Holder, 612 F.3d 400, 407 (5th Cir. 2010) (holding that this court can affirm
   despite a BIA error where there is not a realistic possibility that, absent the
   error, the BIA would have reached a different conclusion).
          Finally, Marroquin-Flores contends that the BIA erred in deeming the
   IJ’s failure to consider the viability of relocation within El Salvador to be
   harmless error. However, Marroquin-Flores fails to articulate how the IJ’s
   consideration of his ability to relocate within El Salvador would have caused
   the IJ or BIA to grant him CAT relief, where the IJ and BIA expressly denied
   relief on the independently dispositive ground that he failed to show that it
   was more likely than not that he would have been tortured by or with the
   acquiescence of government officials.
          The petition for review is DENIED.




                                           3